Citation Nr: 1451037	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-20 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to May 10, 2010 for the award of service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Stephen M. Vaughn, Agent


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



REMAND

The Veteran served on active duty from October 1974 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for psoriasis and awarded a 60 percent evaluation, effective May 10, 2010.

In July 1978, the Veteran filed a claim of service connection for psoriasis.  The RO denied the claim in an August 1978 rating decision.  The RO acknowledged that the only service treatment record (STR) available was a July 1976 separation examination, which contained a normal clinical evaluation of the skin.  The Board notes, however, that the separation examination included a diagnosis of "mild psoriasis" and that the Veteran indicated he was being treated for psoriasis on an accompanying medical history report.  The RO also found that psoriasis was "not shown on VA examination."  However, the Board notes that while the Veteran's skin was clear upon VA examination in August 1978, the examiner diagnosed "history of psoriasis, in remission."  The RO notified the Veteran of the August 1978 denial in September 1978.  The Veteran did not file a notice of disagreement (NOD) or submit new evidence within one year of that rating decision.  

In March 2000, the Veteran filed a claim for service connection for psoriasis.  At that time, he gave an onset date of "1974."  In an April 2000 administrative decision, the RO denied service connection, finding that the Veteran had not submitted new and material evidence.  The Veteran did not file an NOD or submit new evidence within one year of that administrative decision.  

In March 2005, the Veteran filed a claim for service connection for psoriasis.  

Subsequently, the RO received STRs that were previously not of record.  A September 1974 entrance examination contains an abnormal skin evaluation and a diagnosis of pityriasis rosea of the upper extremities, back, and chest.  It was noted that the condition had been present "for about 3 weeks."  In April 1975, the Veteran complained of a rash that had started five months earlier.  The clinician noted that there had been an onset of guttate psoriasis 2-3 weeks after the Veteran entered the Army and that he had received a waiver to stay in.  The diagnosis was psoriasis.  The Veteran was treated several times prior to his October 1976 discharge.  

In an August 2005 rating decision, the RO appears to have reconsidered the Veteran's service connection claim for psoriasis pursuant to 38 C.F.R. § 3.156(c) (2014), without regard to finality of the prior decisions, and denied service connection for psoriasis.  The RO reviewed the newly obtained STRs, acknowledged the 1978 VA examination, and noted that the Veteran had not returned a release for private treatment records.  The RO denied service connection, finding "no medical evidence of a diagnosis of this condition, which can be linked to military service."  The RO notified the Veteran of the August 2005 rating decision that same month.  The Veteran did not file an NOD or submit new evidence within one year of that rating decision.  Therefore, the August 2005 decision became final.  See 38 U.S.C.A. 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103 (2014).

In May 2010, the Veteran submitted a request to reopen the claim.  In August 2010, the RO granted service connection for psoriasis and awarded a 60 percent evaluation, effective May 10, 2010.

The Veteran urges that he is entitled to an earlier effective date for the grant of service connection.  He contends that the 60 percent rating should be effective from August 18, 1978 (the date of the initial rating decision).  See July 2012 VA Form 9.  
In an April 2011 statement titled "Clear and Unmistakable Error", the Veteran's representative asserted that the August 2005 rating decision "noted that there was no medical evidence of a diagnosis of [psoriasis], which is contrary to the facts."  
The Board construes this argument as an allegation of clear and unmistakable error (CUE) with respect to the August 2005 rating decision.  Such a claim has not been addressed by the RO.  The Board notes that a favorable determination as to the CUE claim could render moot the effective date issue now before the Board.  Thus, Board review of the issue pertaining to the effective date of the grant of service connection for psoriasis will be deferred pending adjudication of the CUE claim.

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the claim of CUE with respect to the August 2005 rating decision and notify the Veteran and his representative of the decision.  If the CUE claim is denied and the Veteran files a timely notice of disagreement, the agency of original jurisdiction should issue an appropriate statement of the case and notify the Veteran and his representative that the matter will be before the Board only if a timely substantive appeal is submitted. 

2. If an earlier effective date is not awarded to the Veteran's satisfaction, issue a supplemental statement of the case if necessary, and give the Veteran and his representative the opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

